CHARLES J. SCHUCK, Judge.
Claimant’s automobile, while being driven by his wife in the city of Wheeling, at and near Eleventh and Market streets, on October 11, 1944, was struck by a state road truck and injured to the extent of $19.50, as shown by the invoice filed with the claim.
It appears that the state road truck in question, starting from the intersection of Eleventh and Market streets, after waiting for a green light in order to proceed, pulled to the right causing the rear wheel thereof to strike and damage claimant’s car that stopped immediately beside and to the right of the said state road truck. The statement of the managing engineer of the prison labor division (the truck having been operated by a prisoner) contains the statement that the state road truck driver was negligent.
The state road commission recommends settlement in the amount of $19.50 and this recommendation is concurred in by the attorney general’s office, through the assistant, W. Bryan Spillers. We, therefore, make an award in the sum of nineteen dollars and fifty cents ($19.50) in full settlement of the said claim.